Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 23, 2021

                                      No. 04-21-00407-CV

    JAMES PRESERVATION TRUST, Eric F. James d/b/a Stray Leaves, Leaves of Gas,
                             Appellants

                                                v.

         Rob BURLEY, Burley Auction Group, Inc., Lois Gibson, and Terry Verburgt,
                                     Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-0136-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        Appellants seek to appeal an order granting a motion for summary judgment. This order
does not appear to dispose of all claims between the parties, and no severance order appears in
the record. An order that does not dispose of all parties and causes of action is not final and
appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ne. Indep. Sch. Dist.
v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

        Additionally, assuming arguendo the summary judgment order is final, it was signed on
May 19, 2021. Because appellants timely filed a motion for new trial, the notice of appeal was
due by August 17, 2021. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the
notice of appeal was due by September 1, 2021. See TEX. R. APP. P. 26.3. Appellants filed their
notice of appeal on September 15, 2021. Appellants filed a motion for extension on November 8,
2021. “[O]nce the period for granting a motion for extension of time under Rule [26.3] has
passed, a party can no longer invoke the appellate court’s jurisdiction.” See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26).

        We ORDER appellants to show cause why this appeal should not be dismissed
for lack of jurisdiction by December 3, 2021. Appellants’ response must address both
defects identified above. If appellants fail to satisfactorily respond to this order by the
date ordered, this appeal will be dismissed for lack of jurisdiction. See TEX. R. APP. P.
42.3. All other appellate deadlines are suspended until further order of this court.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court